623 F.2d 28
Norman H. DAVIS et al., For Themselves And On Behalf Of AllOther Shareholders Of Community Medical Systems CorporationAnd On Behalf Of All Other Shareholders Of Comed, Inc.,Plaintiffs-Cross Appellants,v.COMED, INC., et al., Defendants-Cross Appellees.
Nos. 77-3216, 77-3217.
United States Court of Appeals, Sixth Circuit.
June 24, 1980.

Michael S. Duty, Daniel M. Bennie, Cincinnati, Ohio, for plaintiffs-cross appellants.
F. Bruce Abel, Steer, Strauss, White & Tobias, Cincinnati, Ohio, for defendants-cross appellees.
Before WEICK, LIVELY and KEITH, Circuit Judges.

ORDER

1
Upon consideration, it is ordered that the Motion for Clarification of Opinion or in the Alternative, Petition for Rehearing by Defendant-Cross-Appellees Comed, Inc., Mediworld, Inc. and Community Medical Systems Corporation, be and it is hereby denied, 619 F.2d 588 (6th Cir.).


2
No active judge having requested that a vote be taken on the suggestion of the Plaintiffs-Cross-Appellants, Norman H. Davis, et al., that its petition for rehearing be heard en banc, said petition was referred to the panel for determination by the Chief Judge.


3
Upon consideration, it is ORDERED that said petition for rehearing be and it is hereby denied.